Citation Nr: 0928760	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1975

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
previously before the Board in November 2007 and was remanded 
to the RO.

The Board observes that the November 2004 rating decision 
denied service connection for sleep apnea, bilateral hearing 
loss, and tinnitus.  The Veteran's December 2004 notice of 
disagreement included the denial of entitlement to service 
connection for sleep apnea, bilateral hearing loss, and 
tinnitus.  Subsequently, the Veteran clarified through his VA 
Form 9, received by VA in August 2005, that he no longer 
desired to appeal his service connection claim for sleep 
apnea and bilateral hearing loss.  Thereafter, a June 2009 RO 
rating decision granted entitlement to service connection for 
the Veteran's tinnitus.  Thus, those issues are not currently 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


FINDING OF FACT

The Veteran's hypertension was not manifested during active 
duty service, or for many years thereafter, nor is his 
hypertension otherwise etiologically related to such service.


CONCLUSION OF LAW

The Veteran's claimed hypertension was neither incurred in 
nor aggravated by active duty service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

I. Notice

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2004.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
post-adjudication notice by a letter dated in December 2007, 
which provided additional information regarding disability 
ratings and effective dates.  The Board finds that any 
defects with respect to the timing of the VCAA notice was not 
prejudicial since the case was readjudicated in July 2009 via 
a supplemental statement of the case, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The contents 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
Veteran's hypertension.  However, a VA medical examination is 
not warranted in this case.  In regard to service connection 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
Simply stated, the standards of McLendon are not met in this 
case, as the evidence of record fails to indicate that 
hypertension had its onset in service or is otherwise related 
thereto.  The Veteran is now diagnosed with hypertension, but 
the evidence contains no suggestion of hypertension diagnosed 
during service or for many years following service.  The 
Board notes that in the Veteran's notice of disagreement he 
may have contended that his hypertension is secondary to 
other claimed disabilities, including tinnitus (subsequently 
determined to be service connected in a June 2009 RO rating 
decision); however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders, 
nor has he submitted competent medical evidence showing such 
claimed nexus.  Therefore, the Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case, and no further action is necessary.  
See generally 38 C.F.R. 
§ 3.159(c)(4).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
hypertension, and contends that his disability began during 
active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology may be established if a claimant 
can demonstrate: (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Factual Background

During the Veteran's service entrance examination in 
September 1971, he expressly denied pain or pressure in his 
chest, palpitation or pounding heart, and heart trouble.  The 
examiner evaluated the Veteran's heart as clinically normal, 
and his blood pressure reading while sitting was 130/70.  The 
examiner ultimately found the Veteran qualified for 
enlistment.

Service treatment records show that the Veteran was seen on 
multiple times for various other complaints, but there was no 
reference to hypertension or heart problems.

During the Veteran's military separation examination in 
December 1975, the Veteran's blood pressure reading while 
sitting was 124/70.  The Veteran's heart (thrust, size, 
rhythm, and sounds) was clinically evaluated as normal.

The Veteran's private medical records, covering the period 
from April 2001 to May 2005, document that the Veteran has 
been diagnosed with hypertension.  The earliest diagnosis of 
hypertension was from an April 26, 2004 record; at this time, 
the Veteran's blood pressure reading while sitting was 
200/110 and standing was 180/100.  The Veteran was also 
diagnosed with triple-vessel coronary artery disease in April 
2005.  The records document that he has suffered from an 
acute anterior wall myocardial infarction in April 2005, and 
underwent coronary bypass surgery.  None of the private 
records address the etiology of the Veteran's hypertension or 
cardiovascular disability.

In the Veteran's June 2004 claim, he stated that he had 
hypertension within one year from discharge from service.  In 
the Veteran's August 2005 substantive appeal, he stated that 
his hypertension began during service, and that it has since 
increased in severity and eventually resulted in the need for 
open heart surgery.

Analysis

The Veteran's service records do not document any treatment 
for hypertension or any heart problems.  The Veteran did not 
report hypertension during his military separation 
examination.  The medical examiner tested the Veteran's blood 
pressure and evaluated his heart as clinically normal during 
the separation examination.  It thus appears that neither the 
Veteran nor the examiner believed that there was any 
pertinent medical problem related to hypertension or his 
heart at the time of his discharge.

The post-service evidence is silent for any diagnosis of 
hypertension until April 2004.  The lack of any post-service 
medical records documenting the Veteran's hypertension until 
approximately twenty-eight years after leaving active duty is 
probative to the issue of chronicity of the disability.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's private medical records do not address the 
etiology of his diagnosed hypertension.

Although the Veteran attempts to link his current 
hypertension to service, as a layperson, he is not competent 
to opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements as to 
etiology are entitled to no probative value.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  To the extent the 
Veteran intends to suggest that he has had hypertension since 
service, the Board finds his account to be inconsistent with 
the other evidence of record, including the negative 
separation examination and the length of time between active 
duty and the Veteran's first diagnosis of hypertension in 
April 2004.  The Board also notes the Veteran filed a 
separate VA disability claim in June 1981, yet failed to file 
a claim for his hypertension until June 2004.  Knowing that 
the Veteran has filed a claim before, it seems reasonable to 
expect that he would have filed a claim for his hypertension 
at the earlier date if he, in fact, believed that he was 
suffering from hypertension related to service at that time.  

In sum, there is no competent post-service evidence linking 
hypertension to service.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


